Case 16-07547   Doc 83   Filed 05/27/20 Entered 05/27/20 14:42:24   Desc Main
                           Document     Page 1 of 4
Case 16-07547   Doc 83   Filed 05/27/20 Entered 05/27/20 14:42:24   Desc Main
                           Document     Page 2 of 4
Case 16-07547   Doc 83   Filed 05/27/20 Entered 05/27/20 14:42:24   Desc Main
                           Document     Page 3 of 4
Case 16-07547   Doc 83   Filed 05/27/20 Entered 05/27/20 14:42:24   Desc Main
                           Document     Page 4 of 4
